Citation Nr: 1445795	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO. 11-21 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a sinus disability, to include sinusitis and rhinitis.

2. Entitlement to service connection for chronic bronchitis.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009, October 2010, and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of background, the RO denied service connection for hypertension in July 2009, bronchitis and sinusitis in October 2010, and sleep apnea in December 2011. The Veteran properly and separately perfected appeals as to each of the three rating decisions. The issues have been combined for the purposes of appellate review.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for bronchitis, sleep apnea, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

	



FINDING OF FACT

A sinus disability, to include sinusitis and rhinitis, was not shown in service or within the first post-service year and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a sinus disability, to include sinusitis and rhinitis, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2010, prior to the initial unfavorable adjudication in October 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. VA has obtained the Veteran's Social Security records, and all identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in October 2013. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a sinus disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Veteran has a current diagnosis of both sinusitis and rhinitis, and therefore a current disability has been shown. Further, the medical evidence shows that the Veteran was treated for nasal congestion and other symptoms on several occasions while in service. As such, an in-service event, injury or disease has been shown. Therefore, the dispositive issue before the Board is the presence of a nexus between the Veteran's current disability and his active duty service.

As an initial matter, neither sinusitis nor rhinitis is considered to be a chronic disease for VA purposes, nor is either disability encompassed by a broader listed term. 38 C.F.R. § 3.309(a). As sinusitis and rhinitis are not recognized chronic diseases for VA purposes, the presumption in favor of chronic diseases is not applicable in this case. Likewise, service connection based on continuity of symptomatology also requires that the current disability be a recognized chronic disease. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b). As the Veteran does not have a diagnosis of a recognized chronic disease, service connection on the basis of continuity of symptomatology is not warranted.

Turning to direct service connection, the preponderance of the evidence is against a finding that the Veteran's sinusitis is causally related to his active duty service. The Veteran has repeatedly indicated that his sinusitis had its onset in service, and that he has experienced symptoms since service. While the Veteran's statements concerning the persistence of symptoms since service are competent, the Veteran is not competent to opine as to the presence of a causal relationship between his current sinusitis and his in-service treatment, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. 

Further, to the extent the Veteran has indicated he has persistent symptoms since service, his statements conflict with the medical evidence of record. Following his separation from service in June 1990, the first medical record reflecting a diagnosis of sinusitis is from August 2005, with a chronic condition being noted to be present in 2012. Prior to August 2005, there is no medical evidence of complaints of or treatment for sinusitis, rhinitis, or any of the symptoms associated with either disability. While periods without complaint or treatment are not dispositive of the issue of nexus, the lengthy gap in time without complaint, in this case approximately fifteen years, weighs heavily against the Veteran's statements. Maxson, 230 F.3d at 1333.

Turning to the medical evidence, the Veteran was provided with a VA examination in February 2014. The examiner indicated that it was less likely than not that the current disability is causally related to the Veteran's period of active duty service. The examiner based the opinion on the fact that the Veteran sought treatment in service only for acute sinus conditions, which are typically short-lived with no chronic residuals. Further, the examiner noted no further documentation in service after the treatment was provided in each instance. Finally, the examiner noted that the Veteran was not diagnosed with chronic sinusitis until 2012. As the opinion is based on accurate facts and supported by a well-reasoned rationale, it is entitled to significant probative weight with respect to the issue of nexus. Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.

As stated above, prior to the August 2005 treatment record VA and private medical records are silent for any complaints of or treatment for sinusitis, rhinitis, or any other sinus disability. The treatment records contain no opinions linking the Veteran's sinusitis to his active duty service. Based on the evidence of record, the Board finds that the Veteran's lay statements are outweighed by the medical evidence of record, and therefore the preponderance of the evidence is against a finding that the Veteran's current disability is causally related to service. As the third element has not been met, direct service connection is not warranted. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against a finding of a nexus between the current disability and his active duty service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a sinus disorder, to include sinusitis and rhinitis, is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of hypertension; his service treatment records reflect notations of elevated systolic and diastolic blood pressure and symptoms associated with hypertension; and he has maintained that his hypertension has been persistent since service.  As such, there is insufficient competent evidence to decide the claim and a VA examination is needed to determine the nature and etiology of the Veteran's hypertension. 38 U.S.C.A. § 1154(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). .

Likewise, the Veteran has a current diagnosis of sleep apnea; his sister has testified that during service the Veteran had symptoms consistent with sleep apnea; and a private medical opinion has attempted to indicate that there is a nexus between the two.  As such, there is insufficient competent evidence to decide the claim and a VA examination is warranted to determine the nature and etiology of the Veteran's sleep apnea. Id.

Finally, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). Here, VA provided an examination for bronchitis in August 2010. The examiner at the time found that the Veteran did not have bronchitis based on the fact that the examiner believed the Veteran's abnormal pulmonary function test (PFT) results were due to poor effort, and therefore did not properly reflect his current level of disability. However, since that opinion, the medical evidence associated with the claims file reflects both a diagnosis of chronic bronchitis, and an attempted positive nexus opinion between the Veteran's in-service treatment and his current disability. In light of the conflicting medical evidence, the Board finds another VA examination is warranted. 

The Veteran is cautioned that the duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Full compliance with an examiner's instructions and full effort during any and all medical testing is required in order to ensure accurate results. An inability to obtain or record test results based on a failure to follow instructions or due to a lack of effort could adversely affect the Veteran's claim.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.
Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Did the Veteran's hypertension manifest within one year of his separation from active duty service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is related to service?

A detailed rationale supporting the examiner's opinion should be provided. Review of the entire claims file is required; however, attention is invited to service treatment records in April 1989 and March 1990 reflecting elevated systolic and diastolic blood pressure, respectively.

The examiner is required to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing the development listed in paragraph one above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is related to service?

A detailed rationale supporting the examiner's opinion must be provided. Review of the entire claims file is required; however, attention is invited to a May 2012 statement from the Veteran's sister reflecting sleep apnea symptoms during his active duty service, an October 2011 polysomnograph reflecting a diagnosis of sleep apnea, and June 2012 and June 2013 private medical opinions attempting to indicate that the Veteran's sleep apnea is related to service.  Note that a bare conclusion, without any reasoning as to why the conclusion is reached, is not adequate.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. Jones v. Shinseki, 23 Vet. App. 382 (2010).


4. After completing the development listed in paragraph one above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bronchitis. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. All necessary testing should be conducted. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bronchitis is related to service?

A detailed rationale supporting the examiner's opinion should be provided. Review of the entire claims file is required; however, attention is invited to June 1990 in service PFT results, diagnoses of bronchitis in July 1988, December 1989 and January 1990 among others, and June 2012 and June 2013 private medical opinions attempting to link the Veteran's current bronchitis to his active duty service.  Note that a bare conclusion, without any reasoning as to why the conclusion is reached, is not adequate.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. Jones v. Shinseki, 23 Vet. App. 382 (2010).


5. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


